

115 S1475 IS: Promoting Good Cyber Hygiene Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1475IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Hatch (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the identification and documentation of best practices for cyber hygiene by the
			 National Institute of Standards and Technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Good Cyber Hygiene Act of 2017. 2.Cyber hygiene best practices (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Director of the National Institute of Standards and Technology shall establish a list of best practices for effective and usable cyber hygiene—
 (1)in consultation with the Federal Trade Commission and the Secretary of Homeland Security;
 (2)after notice and an opportunity for public comment; and
 (3)for use by— (A)the Federal Government;
 (B)the private sector; and
 (C)any person utilizing an information system or device.
 (b)Best practicesA best practice on the list established under subsection (a) shall— (1)be a simple, basic control that has the greatest effect in defending against a common cybersecurity threat or risk;
 (2)utilize a technology that is commercial, off-the-shelf, and based on international standards; and (3)to the degree practicable, be based on and consistent with the Cybersecurity Framework contained in Executive Order 13636, entitled Improving Critical Infrastructure Cybersecurity, issued in February 2013, or any successor framework.
 (c)Voluntary practicesA best practice on the list established under subsection (a) shall be considered voluntary and is not intended to be construed as mandatory.
 (d)BaselineThe Director shall encourage the use of the best practices as the baseline provided by the list established under subsection (a) is encouraged to be not only used but improved upon by any entity including—
 (1)the Federal Government;
 (2)the private sector; and (3)any person utilizing an information system or device.
 (e)Annual updatesNot less frequently than once each year, the Director shall review and update the list established under subsection (a).
			(f)Public availability
 (1)In generalThe Director shall publish the list of best practices established under subsection (a) in a clear and concise format.
 (2)AvailabilityThe Federal Trade Commission and the Small Business Administration shall make such list of best practices prominently available on the public Internet website of each respective agency.
 (g)Other federal cybersecurity requirementsNothing in this section shall be construed to supersede, alter, or otherwise affect any cybersecurity requirements applicable to any Federal agency.
 (h)ConsiderationsIn carrying out subsection (a), the head of each agency of the Federal Government shall consider the benefit, as pertaining to cyber hygiene, of an emerging technology or process capable of providing any enhanced security protection, including—
 (1)multi-factor authentication; (2)data loss prevention;
 (3)micro-segmentation; (4)data encryption;
 (5)cloud services; (6)anonymization;
 (7)software patching and maintenance; (8)phishing education; and
 (9)other standard cybersecurity measures to achieve trusted security in the infrastructure.
				(i)Study on emerging concepts To promote effective cyber hygiene for the internet of things
 (1)Internet of Things definedThe term Internet of Things means the set of physical objects embedded with sensors or actuators and connected to a network. (2)Study requiredThe Secretary of Homeland Security, in coordination with the Director of the National Institute of Standards and Technology and the Federal Trade Commission, shall conduct a study on cybersecurity threats relating to the Internet of Things.
 (3)Matters studiedAs part of the study required by paragraph (2), the Secretary shall— (A)assess cybersecurity threats relating to the Internet of Things;
 (B)assess the effect such threats may have on the cybersecurity of the information systems and networks of the Federal Government (except for the information systems and networks of the Department of Defense and the intelligence community (as defined in Section 3 of the National Security Act of 1947 (50 U.S.C. 3003))); and
 (C)develop recommendations for addressing such threats. (4)Report to congressNot later than 1 year after the date of the enactment of this Act, the Secretary shall—
 (A)complete the study required by paragraph (2); and (B)submit to Congress a report that contains the findings of the Secretary with respect to such study and the recommendations developed by the secretary under paragraph (3)(C).